Citation Nr: 1412361	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  05-24 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a low back strain with degenerative changes prior to January 15, 2003.

2.  Entitlement to a rating higher than 20 percent for a low back strain with degenerative changes from January 15, 2003, to July 16, 2003.

3.  Entitlement to a rating higher than 40 percent for a low back strain with degenerative changes after July 16, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1990 to July 1991.  She also had service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA).  

The Board has remanded the case three times for additional development: in January 2009, April 2011, and August 2012.  In the most recent remand in August 2012, the Board instructed the RO (via the AMC) to obtain an updated VA spine examination and adjudicate the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  In August 2013, the RO provided the Veteran with a new VA examination.  The AMC readjudicated the Veteran's claim in Supplemental Statements of the Case (SSOCs) dated in April 2013, June 2013, September 5, 2013, and September 16, 2013.  Additionally, in a rating decision dated in September 2013, the RO granted entitlement to a TDIU.  The Veteran's claims file has been returned to the Board for further appellate review.

A review of the Virtual VA paperless claims processing system includes VA treatment records dated from April 2001 to October 2008 and January 2009 to May 2013.  Virtual VA also includes a brief from the Veteran's representative dated in February 2014.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are duplicative of the evidence of record.  


FINDINGS OF FACT

1.  For the period prior to July 16, 2003, resolving all doubt in favor of the Veteran, the Veteran's low back strain with degenerative changes manifested with loss of lateral spine motion and muscle spasm.  Listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, did not manifest.  Associated neurological symptomatology also did not manifest.

2.  For the period after July 16, 2003, the Veteran's low back strain with degenerative changes has not manifested in unfavorable ankylosis or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Intervertebral disc disease that is pronounced in severity, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief also did not manifest.


CONCLUSIONS OF LAW

1.  For the period prior to January 15, 2003, the criteria for an initial rating of 20 percent, and no more, for the Veteran's low back strain with degenerative changes were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

2.  For the period from January 15, 2003, to July 16, 2003, the criteria for a rating higher than 20 percent for the Veteran's low back strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59 (2013); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), Diagnostic Code 5294 (2013).

3.  For the period after July 16, 2003, the criteria for a rating higher than 40 percent for the Veteran's low back strain with degenerative changes have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2002), Diagnostic Codes 5235 to 5243 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
	
I.  Stegall Concerns 

As was alluded to in the Introduction, the Board remanded the Veteran's claim in August 2012 for additional evidentiary development.  In particular, the Board remanded the claim for an updated VA spine examination to determine the current severity of the Veteran's low back strain with degenerative changes and to adjudicate the issue of entitlement to TDIU.  In August 2013, the RO provided the Veteran with a new VA examination which evaluated the current severity of the Veteran's low back strain with degenerative changes and performed all relevant tests, to include range of motion testing.  This August 2013 VA examination report has been incorporated in the Veteran's claims folder.  The AMC readjudicated the Veteran's claim in Supplemental Statements of the Case (SSOCs) dated in April 2013, June 2013, September 5, 2013, and September 16, 2013.  Additionally, in a rating decision dated in September 2013, the RO granted entitlement to a TDIU.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in April 2003 and September 2004.  Where, as here, service connection has been granted and initial ratings have been assigned, the claims of service connection have been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in December 1998, November 2001, May 2003, January 2004, September 2004, February 2005, April 2009, May 2011, November 2012, and August 2013.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

During the lengthy pendency of this claim, the criteria for evaluating disabilities of the spine were amended.  However, the July 2002, June 2003, and April 2005 rating decisions all evaluated the Veteran's low back strain with degenerative changes under the old rating criteria for a lumbosacral strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  Taking these factors into consideration, the Board will proceed with consideration of this appeal, applying the version of the criteria which is more favorable to the appellant, subject to applicable effective date limitations.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The current spine rating criteria became effective on September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003).  The Board notes, however, that the Veteran's rating period started in June 1998.  The current criteria may only be applied prospectively from that date; they cannot be applied to a period prior to their effective date of September 26, 2003.  The old rating criteria, however, may be applied throughout the period of the appeal, if they are deemed more favorable to the Veteran.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000); see generally Karnas v. Derwinski, 1 Vet. App. 308 (1991); but cf. Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005) and Kuzma v. Principi, 341 F.3d 132 (Fed. Cir. 2003). Thus, VA will review the Veteran's appeal under both the prior and current criteria. 

The criteria in effect prior to September 26, 2003, rated lumbosacral strain under 38 C.F.R. § 4.71a, DC 5295 (2002).  Those criteria provide for a 10 percent rating for characteristic pain on motion.  A 20 percent rating is warranted where there is evidence of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  The maximum rating of 40 percent is warranted where the symptoms are severe, with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-athritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Id.

The criteria in effect prior to September 26, 2003, provided a 10 percent rating for slight limitation of motion of the lumbar spine; a 20 percent rating for moderate limitation of motion of the lumbar spine, and a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292. The 40 percent rating is also the maximum available under this diagnostic code.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2 and 4.6.

Effective September 26, 2003, disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Prior to September 23, 2002, intervertebral disc syndrome that is mild is evaluated as 10 percent disabling; intervertebral disc syndrome that is moderate with recurring attacks is evaluated as 20 percent disabling; intervertebral disc syndrome that is severe with recurring attacks with intermittent relief is evaluated as 40 percent disabling; and intervertebral disc syndrome that is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disability, and little intermittent relief is evaluated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective September 23, 2002, the criteria for evaluating intervertebral disc syndrome were revised.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

IV.  Factual Background 

Historically, a July 2002 rating decision granted service connection for a low back strain with degenerative changes.  The RO assigned a 10 percent evaluation based on characteristic pain on motion under DC 5295, effective June 1, 1998.  In March 2003, the Veteran submitted a statement that could be reasonably construed as a notice of disagreement with the rating and a June 2003 rating decision increased the disability evaluation to 20 percent under DC 5295 based on muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position, effective January 15, 2003, the date of a VA treatment record that the RO determined had shown a worsening of her disability.  A Statement of the Case was issued in April 2005.  An April 2005 rating decision also increased the disability evaluation to 40 percent  under DC 5295 based on evidence of osteoarthritic changes of the lumbar spine, some loss of lateral spine motion, and abnormal mobility on forced motion, effective July 16, 2003.  The claim for a higher disability rating for the spine now encompasses the issues of an initial rating higher than 10 percent prior to January 15, 2003, a rating higher than 20 percent from January 15, 2003, to July 16, 2003, and a rating higher than 40 percent after July 16, 2003.

VA treatment records dated in October 1998 showed the Veteran complained of severe back pain.  She reported low back pain shooting into her left leg and sometimes her right leg.  On examination, no sensory impairment was found.  The Veteran denied weakness.  The examiner noted that the Veteran could take off her shoes while sitting without a problem.  Deep tendon reflexes were evaluated as 1/4 in the knees and ankles.  The assessment was complaints of back pain with shooting numbness in the left leg.

In a VA examination dated in December 1998, the Veteran reported that her back "knots up," starting at the upper lumbar spine and extending downward.  She indicated that when flare-ups of pain occur, she frequently cannot walk in the morning.  She reported that she has required the use of a cane for several days in the past.  On examination, there was no evidence of painful motion, spasms or weakness.  There were no postural abnormalities or fixed deformities of the musculature of the back.  Flexion was to 90 degrees, extension was to 30 degrees, right lateral flexion was to 40 degrees, and left lateral flexion was to 50-60 degrees.  Rotation of the hips to the left and right was normal and did not produce any back pain.  A November 1998 magnetic resonance imaging (MRI) of the lumbar spine showed decreased height of the L2, L3, L4, and L5 discs.  There was decreased  signal throughout the lumbar discs, consistent with degenerative change.   There was mild scoliosis.  There was also diffuse disc bulge at L2/3 and L4/5 without significant spinal canal stenosis or nerve root compression.  There was also diffuse disc bulge at L5 to S1 with slight displacement of the left nerve root.  The diagnoses were chronic lower back pain without evidence of radiculopathy or weakness and degenerative changes of the lumbar spine.

In VA treatment records dated in September 2000, the Veteran reported she had been in an automobile accident.  She complained of mid-back pain and sciatica of the left leg.  On examination, the back had mild mid-line tenderness over the T11-L2 area.  Lower extremity strength was normal and the straight leg raise test was normal.  The assessment was mid-back strain.  In a March 2001 treatment note, the Veteran complained of back discomfort for one month.  On examination, there was full range of motion in all six positions.  Spasm was noted in the top left side.  It was also noted that the left shoulder was lower on the left than the right.  There was mild tenderness to the upper lumbosacral spine.  Strength was full in the lower extremities.  In an April 2001 treatment note, the Veteran denied having painful joints or muscle weakness.  In a June 2001 treatment note, the Veteran reported that her low back pain was resolving.  On examination, her gait was not antalgic.  Lumbar scoliosis and increased lumbar lordosis were noted.  The lumbar active right motion was within normal limits and pain-free.  The Veteran had full strength of the lower extremities.  The assessment was chronic back pain.  In October 2001, the Veteran denied difficulty with her gait, strength, or balance.  In November 2001, the Veteran reported a history of chronic back pain.  On examination, her gait was not antalgic.  Her lumbar spine had active range of motion, which was within functional limits.  The assessment was chronic back pain affecting the entire spine.  The examiner commented that the Veteran's pain was likely the result of multiple problems: lumbar scoliosis, lumbar retrolisthesis, thoracic spondylosis, and cervical anterolisthesis.

In a VA examination dated in November 2001, the Veteran reported pain in the middle of her low back as well as in the upper back radiating up into her neck.  She indicated physical therapy treatments, which helped with the sciatica pain.  Examination of the back revealed decreased range of motion with right lateral flexion pulls in the right side of her back.  The examiner indicated that range of motion was normal in the sphere.  The Veteran's gait, heel walk, and toe walk were normal.  The diagnoses were low back pain with low back strain.  

In a January 2002 VA treatment note, the Veteran complained of back pain.  She reported that she no longer had knots in the middle of her back and that her entire back was no longer painful.  She complained of off and on sciatica.  On examination, her gait was not antalgic and her lumbar active range of motion was within functional limits.

In a VA examination dated in May 2003, the Veteran wore a lumbar corset, which was removed for the examination.  The examiner noted that the Veteran walked well.  She was able to flex her lower back to the maximum of 95 degrees, but reported pulling sensation in the lumbar region on the left at approximately 90 degrees of flexion.  Her extension and right and left lateral bending was to 20 degrees.  There was no fatigability or incoordination noted on repetitive flexion of the low back.  There was mild paraspinous muscle spasm of the left lumbar region.  The straight leg raise test was negative bilaterally.  Reflexes were 2+ and symmetrical.  There was a subjective decrease to sensation over the lateral left foot.  X-rays of the lumbar spine were read as stable with degenerative changes at L1-2 and L2-3 and scoliosis.  The examiner's impression was degenerative lumbar spine with intermittent low back pain, but no evidence of nerve root entrapment.

In a VA Neurological examination dated in January 2004, the Veteran complained of low back pain radiating into her left lower extremity.  She indicated that she experienced numbness at times in the left lower extremity and the right hip.  She reported constant, achy, 3/10 pain.  The Veteran reported flare-ups of pain in her low back, occurring approximately every two weeks and lasting three hours each time.  She denied bowel or bladder problems.  She indicated she was able to walk without any assistive devices.  On examination, there was flattening of the lumbar lordosis.  There was no tenderness to palpation of the lumbar spine or spasm of the lumbar paramusculature.  Flexion was to 90 degrees, extension was to 30 degrees, side bending was to 35 degrees, and rotation was to 30 degrees.  There was no limitation of motion on repetition.  The Veteran complained of pain throughout the entire range of motion.  The Veteran complained of fatigue, decreased endurance, and weakness with repetitive flexion and extension.  Her sensation was intact and her deep tendon reflexes were 2+.  Her motor strength was 5/5.  The straight leg raise test was negative.  An X-ray showed stable degenerative changes of the lumbar spine.  Electromyography (EMG) criteria for lumbosacral radiculopathy were not met.

An April 2004 magnetic resonance imaging (MRI) of the lumbar spine revealed multilevel degenerative changes with retrolisthesis of L2 on L3, which was noted to have increased in the interval.  It also revealed moderate spinal canal stenosis.

VA treatment records dated in May 2004 showed that the Veteran complained of lumbago with neuropathy.  The Veteran reported that local chiropractic treatment had given her some relief.  No neurological examination was recorded, but there was an assessment of back pain.  The Veteran was instructed to continue medication with Neurontin added for leg pain and numbness.  Treatment records dated in June 2004 showed that the Veteran reported that her back pain was better (2/10).  She reported use of a lumbar corset to perform heavy work.

In a VA examination dated in September 2004, the Veteran complained of chronic low back pain in a bar distribution across the lumbar region with occasional radiation to the left foot.  The Veteran also complained of paresthesias of the left leg involving the entire leg.  She denied incontinence.  She reported use of a back brace.  Examination of the lumbar spine showed no postural defects.  The examiner noted that the Veteran walked well.  She was able to flex the low back to 103 degrees with a pulling sensation across the lumbar region.  There was no fatigability or incoordination noted on repetitive movement of the spine, and maximum forward flexion was to 104 degrees.  Extension was to 21 degrees, right lateral bending was to 26 degrees, left lateral bending was to 24 degrees, and rotation was to 35 degrees bilaterally. 

In a VA examination dated in February 2005, the Veteran reported that she was able to sit for long periods but had to shift in her seat.  She reported that she could not lift a 12-pack of soda and was unable to stand throughout a work day.  She indicated that she had difficulty walking throughout a work day because of her back.  The Veteran claimed that the pain was located primarily in her lower back with occasional radiations down her left leg.  On examination, there was no muscle spasm.  There was tenderness to palpation.  The Veteran was able to flex her back to 150 degrees.  No further flexion was allowed because her back felt "stiff."  There was some pain associated with flexion, but the Veteran primarily related her inability to flex further because of stiffness.  The Veteran was able to repeat back flexion four times, but did so slowly.  The Veteran had increased pain and stiffness with repetition.  She had difficulty straightening her back against any resistance because of pronounced pain in her lower back.  The Veteran could hyperextend her back approximately 30 degrees, but was again limited by stiffness and pain.  She could tip to the right or left approximately 45 degrees, which caused a stretching pain primarily on her left side.  She was only able to rotate her shoulders approximately 15 degrees due to stiffness and pain.  The examiner found that the Veteran had clinical symptoms, radiographic evidence, and a history consistent with significant back degeneration.

In a VA examination dated in April 2009, the Veteran reported that her low back and left leg pain had been worsening over the past year.  She described her low back pain as sharp and excruciating.  She also noted back stiffness.  The Veteran noted throbbing, numbness, and tingling in her left leg.  She denied flare-ups, incapacitating episodes, and falls.  The Veteran indicated that she uses a cane for ambulation.  The Veteran did not report spasms, radicular symptoms, weakness, urinary, or bowel symptoms.  On examination, there was no tenderness to palpation.  Flexion was to 90 degrees, extension was to 25 degrees, bending was to 30 degrees, left rotation was to 30 degrees, and right rotation was to 25 degrees.  There was no pain with motion, except during right side bending.  Reflexes were 2+.  Sensation to soft touch was normal, except with mild increased sensitivity on the left lower thigh, lower leg, dorsum of the foot, and plantar surface of the great toe.  The straight leg raise test was negative.  The examiner diagnosed the Veteran with a low back strain with degenerative disc disease.  The examiner did not diagnose left leg radiculopathy or sciatica because there was no current clinical objective evidence of peripheral neuropathy or nerve root impingement affecting the left lower extremity.

VA treatment records showed continual treatment for radiating pain in the left lower extremity.  The Veteran's main complaints were radiating lower back pain associated with left leg parathesias.  A February 2003 electromagnetic nerve conduction study showed only nonspecific denervation with the electromagnetic criteria for lumbosacral radiculopathy not met.  A July 2006 EMG revealed findings suggestive of left lumbosacral nerve root dysfunction, but full electrodiagnostic criteria were not met and the Veteran's motor unit analysis was normal.  The Veteran underwent an L2-3 laminectomy in September 2006, and her treatment records showed improvement in pain.  Her pre-operative diagnosis was scoliosis and lumbar spinal stenosis.  VA treatment records from April 2007 to April 2012 showed continuous treatment for scoliosis, degenerative disc disease with moderate neuroforaminal stenosis and radiculopathy.  In a February 2010 neurology note, the Veteran reported throbbing, aching, burning and numbness aggravated by walking.  In April 2010, the Veteran again reported leg numbness and pain.  A June 2011 X-ray showed redemonstration severe right L2-L3 and L4-L5 intervertebral disc height loss, levoconvex scoliosis, and moderate to advanced mid cervical degenerative disc height loss.  A computed tomography (CAT) scan report dated in January 2012 showed post-operative changes, the worst spondyolithesis at the L2-L3 level, and spinal and neural foraminal stenosis.  Subsequent VA treatment records are silent for evidence of unfavorable ankylosis of the entire thoracolumbar spine.

In a VA examination dated in May 2011, the Veteran reported that her back was worse than it was two years ago.  She indicated that her back hurts more than 50 percent of the time.  She described the pain as burning, aching, and stiffness.  She also described intermittent pain in her left leg.  She indicated occasional use of a cane.  She denied flare-ups, incapacitating episodes, falls, or gait abnormality.  She also denied spasm, urinary, or bowel symptoms.  She reported radicular symptoms and weakness in her left leg.  On examination, the Veteran had mild mid lumbar tenderness to palpation.  She did not have erythema, spasm, spasm, atrophy, or guarding.  Her posture was normal, with mild scoliosis.  Flexion was to 90 degrees, extension was to 15 degrees, bending was to 20 degrees, and rotation was to 20 degrees.  There was no objective evidence of pain or painful motion.  The Veteran's muscle strength was 5/5.  Her left knee jerk reflex was 0 out of 4 (this was a new finding since the 2009 VA examination).  The rest of her reflexes were 2 out of 4.  The straight leg raise test was negative.  There were no additional functional limitations, including no additional loss of range of motion, during flare-ups or secondary to repetitive use of the joint.  The examiner diagnosed the Veteran with left L4 radiculopathy and opined that this condition was caused by her lumbar spine, complex multilevel degenerative disc disease.  

Given the findings in the May 2011 examination, in an April 2012 rating decision, the RO granted service connection for left leg radiculopathy and assigned a separate compensable rating.

In May 2012, the Veteran underwent spinal surgery (post 2-stage fusion of thoraco-lumbo-sacral spine from T8 to sacrum with left unilateral SI fixation).  In December 2012, she was awarded a temporary evaluation of 100 percent from May 11, 2012, through September 1, 2012, based on her surgery necessitating convalescence.  Private treatment records from the University of Minnesota Medical Center showed that in August 2012, all formal restrictions were removed and the Veteran was allowed to resume normal activities.

In a VA examination dated in November 2012, the Veteran reported that her back condition has worsened since her last rating decision two years ago.  She indicated that she had to undergo "an extensive lumbar spine surgery done in two stages."  The medical records showed that prior to the surgery, the Veteran received conservative medical pain management, to include steroids to the back and extensive radiological investigations.  The radiological studies of the spine showed significant lumbar spinal stenosis as well as acquired scoliosis, which was diagnosed to be responsible for all of her back pain.  The Veteran reported that post-operatively, her back pain reduced significantly.  She claims that the need for an extensive lumbar vertebral surgery is indication of her worsened back condition.  The Veteran reported flare-ups prior to her surgery.  

On examination, flexion was to 20 degrees without pain, extension was to 10 degrees without pain, lateral flexion was to 10 degrees with pain, and rotation was to 15 degrees with pain.  The Veteran was able to perform repetitive-use testing with three repetitions without additional limitations.  The Veteran had the following functional impairments: less movement than normal; disturbance of locomotion; interference with sitting, standing and/or weight-bearing; and loss of flexibility of the lower thoracic and lumbar spines due to fixation of the vertebrae T8-S1.  The Veteran did not have localized tenderness or pain to palpation or guarding or muscle spasm.  Muscle strength was 5/5 and there was no muscle atrophy.  Deep tendon reflexes and sensation to light touch was normal.  The Veteran was unable to perform the straight leg raise test.  There was no radiculopathy or other neurologic abnormalities.  The examiner noted intervertebral disc syndrome having at least two weeks, but less than four weeks of incapacitating episodes over the past 12 months.  The Veteran did not use assistive devices as a normal method of locomotion.  There was no X-ray evidence of arthritis.  The examiner's impression was post-operative changes, extensive spondylosis and scoliosis, the worst spondylolisthesis at the L2/L3 level, and spinal and neural foraminal stenosis.  The examiner found that the Veteran's back condition and her extensive surgery limited her mobility and flexibility to perform work requiring mobility, bending, and lifting.  The examiner further noted that the Veteran's radiculopathy to the left leg has significantly decreased due to her spinal surgery.

In April 2013, the RO extended the temporary 100 percent evaluation until January 2013.

VA Orthopedic treatment records dated in February 2013, the Veteran reported that she was very happy and satisfied with her post-operative recovery.  She reported that she was walking normally, and did not have any tingling, numbness, weakness, or pain in her back or legs.  On examination, there was no localized tenderness, erythema, or edema.  Her range of motion of the lumbar and thoracic spine was noted as zero.  In a May 2013 treatment note, the Veteran reported that she was comfortable doing everything she wanted to without hurting her back.

In the most recent VA examination dated in August 2013,  the examiner diagnosed the Veteran with post-operative lumbar spine degenerative disc disease.  Flexion was to 35 degrees, extension was to 20 degrees, lateral flexion was to 20 degrees, and rotation was to 20 degrees.  There was no objective evidence of painful motion.  The examiner noted that the Veteran had significantly reduced range of motion, particularly with forward flexion, in view of the extensive fusion of the thoracolumbosacral spine.  The Veteran was able to perform repetitive-use testing with three repetitions without additional limitation in range of motion.  The Veteran had localized tenderness to palpation in the left SI joint.  She did not have guarding or muscle spasm.  Her muscle strength was 5/5 and she did not have muscle atrophy.  Her left knee deep tendon reflex was 1+ and her right and left ankle deep tendon reflexes were 0.  Sensation to light touch was normal.  The straight leg raise test was negative bilaterally.  The Veteran did not have any signs or symptoms of radiculopathy.  The examiner noted that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner noted that the Veteran uses a cane infrequently and only if her knees swell.  He noted that no assistive device was required for her back condition.  There was X-ray evidence of arthritis.  The Veteran indicated that although she continues to have some mild discomfort, her back pain has markedly improved since surgery.  The examiner noted that the Veteran's range of motion has also significantly improved over time post-surgery.


IV.  Analysis

From June 1, 1998 to July 16, 2003

As noted earlier, the July 2002 rating decision assigned a 10 percent evaluation based on characteristic pain on motion under DC 5295, effective June 1, 1998.  The June 2003 rating decision assigned a 20 percent evaluation based on muscle spasm on extreme forward bending with unilateral loss of lateral spine motion, effective January 15, 2003, the date treatment records indicated a worsening.  The Board finds that for this entire time period (June 1, 1998, to July 16, 2003), when DC 5295 of the prior criteria is applied, the objective findings on clinical examination show the Veteran manifested loss of lateral motion and muscle spasm, which warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5295 (2002).  In particular, muscle spasm is noted in a March 2001 treatment note and in the May 2003 VA examination.  Additionally, loss of lateral motion was shown in the December 1998, November 2001, and May 2003 VA examinations.  The Board finds, however, that the Veteran's low back strain with degenerative changes did not meet the criteria for a 40 percent rating under DC 5295 during this period.  There was no objective evidence of listing of the whole spine to opposite side, positive Goldwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

The Board also considered whether a higher rating was warranted under any other Diagnostic Code for the spine during this period.  The Board finds that for this entire time period (June 1, 1998, to July 16, 2003), the Veteran's low back strain with degenerative changes did not meet the criteria for a higher rating under DC 5292 of the prior criteria, which rates limitation of motion (LOM) of the lumbar spine.  See 38 C.F.R. § 4.71a (2002).  In short, the Veteran's range of motion findings discussed above would be equivalent to normal to slight (or moderate at most, considering lateral flexion and rotation) limitation of motion of the lumbar spine.  That is, such findings support a 10 percent (or 20 percent at most) rating for the lumbar spine, under DC 5292.  It is further noted that the examiners indicated that the range of motion findings were with consideration of pain, fatigue, weakness, lack of endurance, and incoordination, altered by repetition.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, an initial rating higher than 20 percent would not be in order.  

Because there is no showing of vertebral fracture or ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for application.  

As for whether a higher rating is warranted for intervertebral disc syndrome under the pre-amended Diagnostic Code 5293, there is no objective evidence of severe disc syndrome with recurring attacks with intermittent relief.  The outpatient records and VA examinations demonstrated complaints of and treatment for chronic low back pain, but there was no objective evidence of severe recurring attacks.  Furthermore, although the Veteran complained of pain radiating into her left leg, no pronounced sensory impairment was found on examination.  In October 1998 treatment records, the Veteran denied weakness and her deep tendon reflexes were evaluated as 1/4 in the knees and ankles.  In the December 1998 examination, there was no evidence of radiculopathy.  In September 2000 treatment records, lower extremity strength was normal and the straight leg raise test was normal.  In the May 2003 examination, the straight leg raise test was negative bilaterally.  Reflexes were 2+ and symmetrical.  There was a subjective decrease to sensation over the lateral left foot, however, there was no objective evidence of nerve root entrapment on X-ray.  In light of the foregoing, an initial rating of 40 percent is not in order under DC 5293. 

As for whether a higher rating is warranted for intervertebral disc syndrome under  Diagnostic Code 5243 (Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), for the period between September 23, 2002 and July 16, 2003, there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.

In summary, the Board finds that an evaluation of 20 percent, but no more, is warranted from June 1, 1998, to July 16, 2003, for the Veteran's service-connected low back strain with degenerative changes.  

After July 16, 2003

As noted earlier, the April 2005 rating decision assigned a 40 percent evaluation based on evidence of osteoarthritic changes of the lumbar spine, some loss of lateral spine motion, and abnormal mobility on forced motion under DC 5295, effective July 16, 2003.  

As to consideration under the prior rating criteria, under Diagnostic Codes 5292 and 5295, the maximum evaluation available is 40 percent.  As such, these Code sections cannot serve as bases for higher evaluations here.  Additionally, because there is no showing of vertebral fracture or ankylosis, Diagnostic Codes 5285, 5286 and 5289 are not for application.  The only remaining relevant provision under the prior rating criteria for consideration is Diagnostic Code 5293, pertaining to intervertebral disc syndrome.  Under that Code section, a 60 percent rating is warranted for pronounced impairment, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  

First, the Board notes that there is conflicting evidence on whether the Veteran even has intervertebral disc syndrome.  For example, in the November 2012 VA examination, the examiner indicated that the Veteran had intervertebral disc syndrome, whereas in the August 2013 VA examination, the examiner indicated that the Veteran did not have intervertebral disc syndrome.  Even assuming the Veteran has intervertebral disc syndrome, the Board finds that the preponderance of the evidence is against a 60 percent rating pursuant to the pre-amended Diagnostic Code 5293 since there is no showing of neurological impairment due to pronounced intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

In this regard, the Board notes that her June 2004 VA examination reflects complaints of flare-ups of back pain every two weeks, with pain radiating into the left lower extremity with occasional numbness.  However, sensation was intact, deep tendon reflexes were 2+, and motor strength was 5/5.  During her September 2004 and February 2005 VA examinations, she continued to complain of chronic low back pain with only occasional radiation into her left lower extremity.  During her April 2009 VA examination, she described her back pain as sharp and excruciating, and she reported throbbing, numbness, and tingling in her leg.  However, she denied flare-ups, incapacitating episodes, or falls, and did not report other radicular symptoms or weakness.  Examination revealed that sensation to soft touch was normal except for mild increased sensitivity in some areas of the left leg, but reflexes were 2+ and straight leg raising was negative.  The examiner at that time did not diagnose left leg radiculopathy or sciatic because there was no clinical objective evidence of neuropathy or nerve root impingement.  During the subsequent May 2011 VA examination, she reported worsening back pain with "intermittent" pain in her leg.  She described radicular symptoms and weakness in her leg.  Left knee reflexes were noted to be 0 out of 4, but remaining reflexes were 2 out of 4, and muscle strength was 5/5.  Straight leg raising was also negative.  At that time, she was given a diagnosis of left L4 radiculopathy caused by complex multilevel degenerative disc disease.  Thus, although the record does reference complaints of numbness and radicular symptoms, these symptoms are not consistent with intervertebral disc disease that is pronounced in severity, with persistent symptoms compatible with sciatic neuropathy, with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, so as to warrant an increased evaluation of 60 percent under Diagnostic Code 5293.  

Regarding the criteria for orthopedic manifestations under the General Rating Formula, the Board observes that while the Veteran has reduced range of motion, in the most recent VA examination dated in August 2013, flexion was still possible, and the examination did not demonstrate ankylosis.  In particular, throughout the appeal period, the Veteran's flexion was 95, 90, 103, 150, 90, 20, and 35.  Although a February 2013 VA treatment note indicated that the Veteran had zero range of motion, this was immediately following her spinal surgery and temporary 100 percent evaluation due to surgery necessitating convalescence.  Furthermore, the August 2013 examiner considered the Veteran's range of motion post-surgery and noted that the Veteran's  range of motion has significantly improved over time since surgery.  For example, in November 2012, the Veteran's flexion was to 20 degrees, whereas in August 2013, the Veteran's flexion was improved (to 35 degrees).  These findings therefore do not more nearly approximate or equate to unfavorable ankylosis, when considering additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As there is no evidence of ankylosis, a rating higher than 40 percent is not warranted under the General Rating Formula.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's forward flexion of the thoracolumbar spine was not quite as severe as noted during her more recent examinations, there has been consistent treatment for her symptoms with moderate improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 40 percent rating for the Veteran's low back strain with degenerative changes is warranted for the entire timeframe on appeal. 

As for a higher rating under Diagnostic Code 5243 for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, in the November 2012 VA examination, the examiner indicated that the Veteran had intervertebral disc syndrome of the thoracolumbar spine having at least 2 weeks, but less than 4 weeks of incapacitating episodes over the past 12 months.  However, as there is no evidence, either lay or medical, of incapacitating episodes, that is, bed rest prescribed by a physician and treatment by a physician, having a total duration of at least 6 weeks during a 12 month period, the Veteran does not meet the criteria for the next higher rating of 60 percent under Diagnostic Code 5243.    

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  In an April 2012 rating decision, the RO granted service connection for left leg radiculopathy and assigned separate ratings.  Thus, those matters are not for consideration here.  There have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe her pain.  The Veteran is certainly competent to describe her observations and the Board finds that her statements are credible.  The Board notes that the Veteran has indicated that although she continues to have some mild discomfort, her back pain has markedly improved post-surgery.  The Board therefore finds that the objective medical findings do not support a rating higher than 40 percent for the service-connected low back strain with degenerative changes.

Accordingly, the preponderance of the evidence is against assignment of a rating higher than 40 percent after July 16, 2003, for the Veteran's service-connected low back strain with degenerative changes.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in her favor.

V.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her low back strain with degenerative changes.  The Veteran's low back strain with degenerative changes is manifested by pain and limitation of motion.  The ratings assigned contemplate these impairments.  Although the Veteran's low back disability has required surgery and a resulting hospitalization, the Veteran has indicated that the surgery has markedly improved her symptoms.  Additionally, the VA compensated the Veteran for her periods of convalescence following surgery with a temporary 100 percent evaluation.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).



ORDER

For the period prior to January 15, 2003, entitlement to an evaluation of 20 percent, but not higher, for a low back strain with degenerative changes is allowed, subject to the regulations governing the award of monetary benefits.

Entitlement to a rating higher than 20 percent for a low back strain with degenerative changes from January 15, 2003, to July 16, 2003, is denied.  

Entitlement to a rating higher than 40 percent for a low back strain with degenerative changes after July 16, 2003, is denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


